Case 2:12-cv-00101-MOB-MKM ECF No. 567-3 filed 10/29/18   PageID.16822   Page 1 of 2




                          EXHIBIT 3
Case 2:12-cv-00101-MOB-MKM ECF No. 567-3 filed 10/29/18     PageID.16823   Page 2 of 2



                                             EXHIBIT 3

                 AUTOMOTIVE PARTS ANTITRUST LITIGATION, 12-MD-02311,
                   WIRE HARNESS PRODUCTS, 2:12-CV-00101-MOB-MKM

                        REQUESTS FOR EXCLUSION FROM THE DIRECT
                        PURCHASER FURUKAWA SETTLEMENT CLASS

   1.       SUBARU CORPORATION, F/K/A FUJI HEAVY INDUSTRIES LTD. and all of its
            subsidiaries, with the exception of Subaru of Indiana Automotive, Inc.

   2.       SUBARU OF AMERICA, INC.

   3.       SUBARU OF INDIANA AUTOMOTIVE, INC.

   4.       HONDA
           American Honda Motor Co., Inc.
           Honda of America Mfg., Inc.
           Honda Mfg. of Indiana, LLC
           Honda Mfg. of Alabama, LLC
           Honda of Canada Mfg.
           Honda R&D Co., Ltd.
           Honda R&D Americas, Inc.
           Honda Trading America Corp.




   {00190144 }
